Zobel, J.
Pursuant to G.L.c. 29, §63, Plaintiff sought to enjoin the Commonwealth’s purchase of more than 400 state police vehicles. This Court denied Plaintiffs motion for a preliminary injunction, and Defendant now moves to dismiss, Mass.R.Civ.P. 12(b)(6).
The essential facts are undisputed:
Plaintiff bid unsuccessfully for a government contract concerning the purchase and sale of state police vehicles. Plaintiff subsequently alleged irregularities in the bidding process, and filed this action to have the contracts set aside.
Despite Plaintiffs contentions to the contrary, the sole relief provided by G.L.c. 29, §63 is equitable in nature. Because this court has already denied injunctive relief, Plaintiff cannot proceed further under this statute.
ORDER
Accordingly, it is ORDERED, that Defendant’s Motion to Dismiss be, and the same hereby is, ALLOWED; and it is Further Ordered, that Judgment enter as follows:
Complaint Dismissed.